FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  December 14, 2012
                         UNITED STATES COURT OF APPEALS
                                                      Elisabeth A. Shumaker
                                                                     Clerk of Court
                                  TENTH CIRCUIT


 In re:

 DOUGLAS JAMES REINHART,

        Debtor.                                          No. 10-4075
 ---------------------                          (D.C. No. 2:06-CV-00325-BSJ)
                                                           (D. Utah)
 DAVID L. GLADWELL, Chapter 7
 Trustee,

           Appellant,

 v.

 DOUGLAS JAMES REINHART,

          Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, ANDERSON **, and LUCERO, Circuit Judges.




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
       **
         The Honorable Deanell R. Tacha was originally a member of this panel
and participated in the panel’s decision to certify a question of state law to the
Utah Supreme Court. Judge Tacha resigned her commission while we awaited
resolution of the certified question. After the certified question was resolved by
the Utah Supreme Court, the Honorable Stephen H. Anderson took Judge Tacha’s
place on the panel.
      On January 28, 2000, Douglas James Reinhart (“the debtor”) filed a

petition for bankruptcy protection under Chapter 7 of the Bankruptcy Code. On

December 30, 2004, Chapter 7 Trustee David L. Gladwell (“the trustee”)

commenced an adversary proceeding against the debtor and his professional

corporation, Douglas J. Reinhart, M.D., P.C. (“the P.C.”), seeking to recover at

least $49,000 in salary, bonuses, and interest that the debtor earned prior to the

bankruptcy petition date but which the P.C. either paid to or still owed the debtor

after the petition date. We refer to this sum of money as the “pre-petition wages.”

      The debtor claimed that 75% of the pre-petition wages were exempt. He

relied on the following authorities in support of the claimed exemption: (1) 15

U.S.C. § 1673, which generally prevents a creditor from garnishing more than

25% of a debtor’s aggregate disposable earnings for any workweek; (2) Utah

Code Ann. § 70C–7–103, which contains a similar limitation on garnishment

under Utah law; and (3) In re Stewart, 32 B.R. 132, 139 (Bankr. D. Utah 1983),

which interpreted an earlier version of § 70C–7–103 to hold that “[i]ndividual

debtors in bankruptcy in Utah, may claim an exemption in earnings unpaid but

earned as of the dates of the filing of their petitions in bankruptcy.” The

bankruptcy court overruled the trustee’s objection to the exemption and the

district court summarily affirmed. This appeal followed.

      We held that the first authority, 15 U.S.C. § 1673, does not provide an

exemption and certified, inter alia, whether the second authority, Utah Code Ann.

                                        -2-
§ 70C–7–103, creates an exemption in bankruptcy or merely limits a judgment

creditor’s garnishment remedy outside bankruptcy. Gladwell v. Reinhart (In re

Reinhart), 416 F. App’x 761, 762-63 (10th Cir. 2011). We stayed the appeal

pending certification. The Utah Supreme Court accepted the certification and has

now answered our question, holding that § 70C–7–103 does not create an

exemption in bankruptcy, but merely limits garnishment of a debtor’s disposable

earnings when a judgment creditor seeks to enforce a judgment arising out of a

specific consumer credit agreement. Gladwell v. Reinhart (In re Gladwell), —

P.3d — , 2012 WL 6013453, at *1, 6 (Utah Dec. 4, 2012). In so holding, the

Utah Supreme Court rejected the rationale of third authority, In re Stewart. Id. at

*6-7.

        Exercising our jurisdiction under 28 U.S.C. § 158(d), the judgment of the

district court is

        REVERSED with instructions to REMAND to the bankruptcy court for

further proceedings consistent with this order and judgment.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -3-